ALLOWANCE
Response to Amendment
The applicant’s amendment filed 12/23/2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2020 and 03/18/2021 were filed and are being considered by the examiner.

Reasons for Allowance
Claim(s) 1-35 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a backlight unit comprising a substrate, a light-emitting device on the substrate, a lower reflector on the substrate, the lower reflector with a hole that accommodates and exposes the light-emitting device, the lower reflector having a height greater than a height of the light-emitting device and configured to reflect light emitted from the light-emitting device, a color resin in the hole and on the light-emitting device, and having a height lower than the height of the lower reflector, a light path modulator above the light-emitting device and on the color resin, the light path modulator having a different refractive index than a refractive index of the color resin to reflect the emitted light at a boundary of the light path modulator and the color resin towards the lower reflector, an adhesive film on the lower reflector and the light path modulator, and a light-modifying sheet on the adhesive film, the light-modifying sheet including a plurality of light-modifying patterns, wherein as specifically called for the claimed combinations.
The closest prior art, Ooya et al (US 2009/0097233 A1), does not include the light path modulator having a different refractive index than a refractive index of the color resin to reflect the emitted light at a boundary of the light path modulator and the color resin towards the lower reflector, an adhesive film on the lower reflector and the light path modulator, and a light-modifying sheet on the adhesive film, the light-modifying sheet including a plurality of light-modifying patterns, wherein the light path modulator overlaps with at least one of the plurality of light-modifying patterns, and wherein the light path modulator is located within the hole and surrounded by the color resin, the lower reflector, and the adhesive film as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Ooya et al reference in the manner required by the claims. 
To clarify the allowance, the applicant has argued, see arguments filed 12/23/2020 pages 12 and 13, that the prior art Ooya et al fails to disclose the light path modulator having a different refractive index than a refractive index of the color resin to reflect the emitted light at a boundary of the light path modulator and the color resin towards the lower reflector. The Examiner has interpreted the lack of an element in to suggest an air gap—this gap is not explicitly taught or suggested by Ooya et al. However, while the Examiner could consider an argument that the absence of an element could suggest the presence of such an air gap which would read on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.E.D/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875